Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument

The rejection of Claim 9 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendment to Claim 9.
The rejection of Claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendment which cancelled of Claims 5-8.


Reasons for Allowance

Claim 1, 3, 4, 8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, the prior art of record, specifically the prior art Das et al. (US 20180322606 A1) teaches dealing with data processing using ring/circular buffers using ring (circular) buffer to store the divided image data using neural network. The prior art Martins et al. teaches using vertical dividing algorithm to process horizontally divided image data and use ring (circular) buffer to store the divide image. Additional prior arts Dabral (US 20160119575 A1) teaches a way of process segmented layered of data by using data in DOR or buffer based on the data relationship between layered of data. However, none of the prior art cited alone or in combination provides motivation to teach the limitation of calculation circular buffer based on “s~ze of the drcu!ar buffer occupied by each subknage is SublmageXsize * (SutiimageYsize + Over!apSize) * SubimageZSize, wherein the SublmaoeXsize SublmaoeYslze SublmaoeZSlze. and OvertapSize are respedlvely a size in X direction, Y direction, Z direction, and an overlapping size”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 3, 4, 8, 10, they are allowable due to their dependency to the independent Claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619